DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed May 16, 2022 has been entered.
Applicant’s arguments/amendments filed April 14, 2022 have been fully considered but are moot in view of new ground(s) of rejection. Claim 3 had been canceled.

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 1, the claim limitation “…the power control system comprising;…” should be “…the power control system comprising:…”, where semicolon after “comprising” should be colon. 
Dependent claims 2, 4, 8 and 9 are also objected to because the dependent claims 2, 4, 8 and 9 are depending on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the claim limitation “…each of the controlled device…” should be “…each of the controlled devices…”.
Regarding claim 6, the claim limitation “Each of the controlled device connected to the power control device…… a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the first underlined portion of the claim limitation “Each of the controlled device connected to the power control device” should be “Each of the controlled devices connected to the in-vehicle power control device” according to antecedent basis requirement; and 
(ii). the second underlined portion of the claim limitation “a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal.” ” is not clear due to –
(1). there is insufficient antecedent basis for the claim limitation “the power control device”; and 
(2). according to Application’s Figs.1-3 and paragraphs 22 and 30, which states “the communication control unit 123 as a first acquisition unit and a first output unit” and “the control unit 131 functions as a second output unit and a second acquisition unit”, thus as best understood the second underlined portion of the claim limitation “a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal.” should be “a second output configured to output information on the power supply state of the second power supply source to the first acquisition unit; a second acquisition unit configured to acquire the control signal output by the first acquisition unit; and a switching unit configured to switch power supply from the second power supply source and power supply from the power supply unit based on the control signal.”
Regarding claim 7, the claim limitation “…controlling each of the controlled device……each of the controlled devices comprises: a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal….” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). the first underlined portion of the claim limitation “each of the controlled device” should be “each of the controlled devices”;
(ii). the second underlined portion of the claim limitation “each of the controlled devices comprises: a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal” is not clear due to –
(1). there is insufficient antecedent basis for the claim limitation “the power control device”; and 
(2). according to Application’s Figs.1-3 and paragraphs 22 and 30, which states “the communication control unit 123 as a first acquisition unit and a first output unit” and “the control unit 131 functions as a second output unit and a second acquisition unit”, thus as best understood the second underlined portion of the claim limitation “each of the controlled devices comprises: a second output configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit configured to acquire the control signal output by the power control device; and a switching unit configured to switch power supply from the second power supply source and power supply from the power control device based on the control signal” should be “each of the controlled devices comprises: a second output configured to output information on the power supply state of the second power supply source to the first acquisition unit; a second acquisition unit configured to acquire the control signal output by the first acquisition unit; and a switching unit configured to switch power supply from the second power supply source and power supply from the power supply unit based on the control signal”.

Allowable Subject Matter
5.	Claim 5 is allowed.

6.	Claims 1, 4, 8 and 9 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action and to include all of the limitations.

7. 	Claims 2, 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849